PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
UTI Limited Partnership
Application No. 15/807,415
Filed: 8 Nov 2017
For: RECOMBINANT pMHC CLASS II MOLECULES
:
:
:	DECISION ON PETITION
:
:
:

This is a response to the petition to withdraw holding of abandonment filed March 30, 2022. 
 
The petition is GRANTED.

The application was held abandoned for failure to timely submit a proper response to the non-final Office action mailed August 19, 2021, which set a three (3) month shortened period for reply. Extensions of time were available. On March 30, 2022, a Notice of Abandonment was mailed, stating that the application was abandoned in view of a proper reply having not been timely received in response to the Office letter mailed August 19, 2021. Specifically, the Notice of Abandonment stated that a terminal disclaimer was filed November 18, 2021, but that the other rejections besides double patenting present in the Office action were not addressed.

Petitioner asserts that a complete reply addressing the objections in the Office action was filed. Petitioner has provided a copy of a response including amendments to the claims and remarks in response to the Office action mailed August 19, 2021. 

A review of the record reveals that on November 18, 2021, a reply was filed, including an electronic terminal disclaimer and amendments to the claims. The remarks accompanying the reply indicate that Claim 1 is amended and Claim 8 is cancelled. As such, the showing of record is that applicant filed at least a bona fide reply to the Office action mailed August 19, 2021. 

As such, the showing of record is that a reply in accordance with 37 CFR 1.111 was timely submitted in response to the non-final Office action was filed November 18, 2021. As such, there is no abandonment in fact.  

The holding of abandonment is withdrawn, and the Notice of Abandonment is vacated.

The application is being referred to Technology Center Art Unit 1644 for further examination in due course.


Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET